DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 30 June 2022 has been entered. Claims 21, 24, 25, 29, 33, 35 and 37 are amended. Claim 34 is canceled. 21-33 and 35-40 are pending. The amended claims and arguments have overcome each and every 112 rejection and objection set forth in the previous office action, except for the rejections of Claims 25 and 35-40. Therefore, the previous 112 rejections and objections are hereby withdrawn except for Claims 25 and 35-40. 

Applicant’s arguments, filed 7 March 2022, with respect to the rejection(s) of Claims 21-23 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5961067 to Hall et al. have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall in view of Wainauski (US 4519746), as Wainauski teaches blunt trialing edges for enhanced pressure recovery at the trailing portions thereof.
Applicant’s arguments with respect to the rejection(s) of Claims 1-7, 21, and 23 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 112
Claims 25 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and 35 recite “relative to propeller blades designed without consideration of the interaction between the propeller and inlet.” The inclusion of “relative to conventional propeller blades designed without consideration of the interaction between the propeller and inlet” makes it unclear as to which conventional blades are being compared to. Furthermore, the inclusion of “designed without consideration of the interaction between the propeller and inlet” is unclear because it relies on the subjective intent of a designer. One of ordinary skill in the art would not know which conventional blades are designed with or without inlet interaction in mind. 
All other claims are rejected due to their dependence on one of the above rejected claims. 	
Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, are rejected as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (hereafter Hall - US 5961067) in view of Wainauski et al. (hereafter Wainauski – US 4519746).
Claim 21 recites “an aircraft assembly.” Hall teaches such an aircraft assembly, as will be shown.
Hall teaches (Figs. 5-8) an aircraft assembly comprising: 
an engine (100) having an intake (118) with an upstream lip and an output shaft (104); and 
a propeller assembly (124) coupled to the output shaft and comprising propeller blades (128) radially extending from a spinner (126), wherein the propeller blades extend from a root to a tip, with a root portion (see Fig. 5) proximate to an inlet span (50b) of the propeller blades relative to the intake and an intermediate portion (see Fig. 5) located between the root portion and the tip. 
However, Hall does not teach the propeller blades have a trailing edge thickness along the root portion that is greater than 15% of a maximum propeller thickness.
Wainauski teaches (col. 8, ln. 49-56) selecting a trailing edge thickness for a propeller is based on enhancing the pressure recovery at the trailing portions, and therefore the trailing edge thickness of a propeller blade is a results effective variable dependent on desired pressure recovery. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Wainauski to optimize the trailing edge thickness of the propeller blade of Harman through routine experimentation for a particular system to arrive at the propeller blades have a trailing edge thickness along the root portion that is greater than 15% of a maximum propeller thickness since the trailing edge thickness is a recognized results effective variable. Doing so would result in improved pressure recovery, as recognized by Wainauski.
Regarding Claim 22, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 21 wherein the trailing edge thickness is greater than 30% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 23, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 22 wherein the trailing edge thickness is greater than 45% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 24, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 23. However, Hall does not teach the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades.
Wainauski teaches an aircraft assembly comprising a propeller assembly comprising propeller blades (see Fig. 3) having a root portion (430) along an inlet span, wherein the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades (see Fig. 3). 
Wainauski further teaches that providing such a trailing edge defines a trailing suction surface portion which exhibits a gradual pressure recovery thereby minimizing separation of flow from the suction surface (col. 2, ln. 35-39).
It would have been obvious to apply the teachings of Wainauski to the propeller assembly of Hall to have the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in minimizing separation of flow from the suction surface, as recognized by Wainauski.
Regarding Claim 31, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 21 wherein the propeller blades having a trailing edge, which is spaced an axial distance from the intake (52t’, 52m’, and 52b’).
Regarding Claim 32, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 31 wherein the axial distance is greater than a minimal operational distance (see Fig. 5).
Regarding Claim 33, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 32 wherein the axial distance is far enough from the intake to reduce noise and/or flow separation associated with the propeller blades, while close enough to balance inlet recovery up to a compressor of the engine (see abstract).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wainauski, and further in view of Howard (US 2345047).
Regarding Claim 25, Hall, as modified with Wainauski in Claim 21 above, teaches (Hall Figs. 5-8) the aircraft assembly of Claim 21.
However, Hall does not teach the propeller assembly aerodynamic loading distribution comprises a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to conventional propeller blades designed without consideration of the interaction between the propeller assembly and inlet.
Howard teaches (Fig. 5) a propeller aerodynamic loading distribution comprising a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard further teaches it is advantageous to have such an aerodynamic loading distribution in order to minimize torques on the propellers (page 1, col. 2, ln. 29-51) so that the aerodynamic loads do not interfere with the pitch change mechanism of the propeller assembly (page 1, col. 2, ln. 10-20).
It would have been obvious to a person having ordinary skill in the art to apply the teachings of Howard to the propeller assembly of Hall to have a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.  Doing so would result in safer pitch change mechanism operation, as recognized by Howard. 
Regarding Claim 26, Hall, as modified with Howard in Claim 25 above, teaches (Howard Fig. 5) the aircraft assembly of claim 25 wherein the aerodynamic loading distribution comprises a peak loading located within the intermediate portion (see Fig. 5).
Regarding Claim 27, Hall, as modified with Howard in Claim 25 above, teaches (Howard Fig. 5) the aircraft assembly of claim 26 wherein the peak loading is located radially beyond a halfway point of the normalized radius R/RT for the propeller blades (see Fig. 5).
Regarding Claim 28, Hall, as modified with Howard in Claim 25 above, teaches (Howard Fig. 5) the aircraft assembly of claim 27 wherein the aerodynamic loading distribution comprises an unloading at the tip (see Fig. 5).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wainauski, and further in view of Fink (GB 858706).
Regarding Claim 29, modified Hall teaches (Fig. 5) the aircraft assembly of Claim 21. However, Hall does not teach the propeller spinner has a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades.
Fink teaches (Figs. 1-3), a propeller assembly having a spinner (12) having a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades (see formula on page 2), the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).
Fink further teaches that having such a spinner shape can significantly reduce drag and allow operation at higher Mach numbers (page 2, col. 2, ln. 106-116). 
It would have been obvious to apply the teachings of Fink to the propeller assembly of Hall to have the propeller spinner with a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades, the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in reduced drag, as recognized by Fink.
Regarding Claim 30, Hall, as modified with Fink in Claim 29 above, teaches (Fink Figs. 1-3) the aircraft assembly of claim 29 wherein the reducing rate reduces, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).

Claims 35 -40 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wainauski, and further in view of Howard, and further in view of Fink. 
Claim 35 recites “an aircraft assembly.” Hall teaches such an aircraft assembly, as will be shown.
Hall teaches (Figs. 5-8) an aircraft assembly comprising: 
an engine (100) having an intake (118) with an upstream lip and an output shaft (104); and 
a propeller assembly (124) coupled to the output shaft and comprising propeller blades (128) radially extending from a spinner (126), wherein the propeller blades extend from a root to a tip, with a root portion (see Fig. 5) corresponding to an inlet span (50b) of the propeller blades relative to the intake and an intermediate portion (see Fig. 5) located between the root portion and the tip. 
wherein the propeller blades having a trailing edge, which is spaced an axial distance from the intake (52t’, 52m’, and 52b’),
wherein the axial distance is greater than a minimal operational distance (see Fig. 5).
However, Hall does not teach the propeller blades have a trailing edge thickness along the root portion that is greater than 15% of the maximum propeller thickness
Wainauski teaches (col. 8, ln. 49-56) selecting a trailing edge thickness for a propeller is based on enhancing the pressure recovery at the trailing portions, and therefore the trailing edge thickness of a propeller blade is a results effective variable dependent on desired pressure recovery. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Wainauski to optimize the trailing edge thickness of the propeller blade of Harman through routine experimentation for a particular system to arrive at the propeller blades have a trailing edge thickness along the root portion that is greater than 15% of a maximum propeller thickness since the trailing edge thickness is a recognized results effective variable. Doing so would result in improved pressure recovery, as recognized by Wainauski.

However, Hall does not teach the propeller aerodynamic loading distribution comprises a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard teaches (Fig. 5) a propeller aerodynamic loading distribution comprising a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard further teaches it is advantageous to have such an aerodynamic loading distribution in order to minimize torques on the propellers (page 1, col. 2, ln. 29-51) so that the aerodynamic loads do not interfere with the pitch change mechanism of the propeller assembly (page 1, col. 2, ln. 10-20).
It would have been obvious to a person having ordinary skill in the art to apply the teachings of Howard to the propeller assembly of Hall to have a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.  Doing so would result in safer pitch change mechanism operation, as recognized by Howard. 

However, Hall does not teach the propeller spinner has a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades.
Fink teaches (Figs. 1-3), a propeller assembly having a spinner (12) having a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades (see formula on page 2), the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).
Fink further teaches that having such a spinner shape can significantly reduce drag and allow operation at higher Mach numbers (page 2, col. 2, ln. 106-116). 
It would have been obvious to apply the teachings of Fink to the propeller assembly of Hall to have the propeller spinner with a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades, the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in reduced drag, as recognized by Fink.
Regarding Claim 36, Hall, as modified in Claim 35 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 35 wherein the trailing edge thickness is greater than 30% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 37, modified Hall teaches (Hall Figs. 5-8) the aircraft assembly of claim 36. However, Hall does not teach the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades.
Wainauski teaches an aircraft assembly comprising a propeller assembly comprising propeller blades (see Fig. 3) having a root portion (430) along an inlet span, wherein the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades (see Fig. 3). 
Wainauski further teaches that providing such a trailing edge defines a trailing suction surface portion which exhibits a gradual pressure recovery thereby minimizing separation of flow from the suction surface (col. 2, ln. 35-39).
It would have been obvious to apply the teachings of Wainauski to the propeller assembly of Hall to have the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in minimizing separation of flow from the suction surface, as recognized by Wainauski.
Regarding Claim 38, Hall, as modified in Claim 35 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 36 wherein the aerodynamic loading distribution comprises a peak loading located within the intermediate portion (see Fig. 5).
Regarding Claim 39, Hall, as modified in Claim 35 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 36 wherein the peak loading is located radially beyond a halfway point of the normalized radius R/RT for the propeller blades (see Fig. 5).
Regarding Claim 40, Hall, as modified with Fink in Claim 35 above, teaches (Fink Figs. 1-3) the aircraft assembly of claim 39 wherein the reducing rate reduces, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745